Citation Nr: 9930897	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-11 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left foot, including amputation of the fourth 
toe, residuals of resections of the third, fourth and fifth 
metatarsal heads, hallux valgus, pes planus and degenerative 
changes, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military duty from June 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
RO which denied a claim for an increased rating for the 
veteran's service-connected left foot disorder.  By a 
February 1999 rating decision, the RO confirmed and continued 
the previously assigned 30 percent rating for the disability 
at issue, but also granted service connection for disability 
of the left ankle and assigned a separate 20 percent rating.


FINDING OF FACT

The service-connected left foot disorder at issue is 
manifested by severe disability, but is not so disabling that 
remaining effective function is the equivalent of the 
function that would exist if there was an amputation below 
the knee with use of a suitable prosthetic appliance.  


CONCLUSION OF LAW

An increased rating for service-connected residuals of a 
gunshot wound of the left foot is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5284 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, it is noted that a November 1969 VA rating 
decision established service-connected for residuals of an 
accidental gunshot wound of the left foot which the veteran 
sustained in a hunting injury while on leave in the fall of 
1966.  Initial treatment was received at a private hospital.  
However, service medical records of early 1967 show a loss of 
the fourth toe, with excision of the third and fourth 
metatarsal heads.  A 20 percent evaluation was initially 
assigned.  In December 1979, an increased (30 percent) 
evaluation was assigned.  The disability was re-characterized 
to include a hallux valgus deformity and a tender scar.  In 
March 1981, the RO additionally recognized that the service-
connected left foot disability included several tender post-
operative scars.  By rating decision dated in February 1999, 
the RO re-characterized the service-connected left foot 
disability as including amputation of the left fourth toe, 
with resection of the metatarsal heads of the third, fourth, 
and fifth toes, hallux valgus, pes planus, and degenerative 
changes.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  However, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).  Although 
regulations require that a disability be viewed in relation 
to its recorded history, 38 C.F.R. §§ 4.1, 4.2 (1999), where 
entitlement to compensation has already been established, and 
an increase in a disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran contends that the 30 percent evaluation assigned 
for his service-connected left foot disorder is inadequate 
given the degree of impairment he presently experiences.  He 
maintains that his left foot disorder significantly limits 
his daily activities due to symptoms such as left foot pain, 
including additional pain on prolonged use or standing, poor 
balance, occasional swelling of the ankle, toes and foot, 
stiffness, and decreased range of motion of the toes, as well 
as flare-ups with cold and damp weather.  

The veteran's service-connected left foot disorder has 
historically been evaluated primarily in accordance with the 
criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 
5284, for foot injuries.  A 30 percent evaluation is assigned 
for severe foot injuries.  No greater evaluation is available 
under Diagnostic Code 5284.  However, if actual loss of use 
of the foot is demonstrated, 38 C.F.R. § 4.71a, Diagnostic 
Code 5167 allows for a 40 percent evaluation and the award of 
special monthly compensation under 38 U.S.C.A. § 1114(k).  
(The provisions of § 1114(k) allow for increased compensation 
when there is loss of use of the foot.)

The medical evidence of record shows that, while the 
veteran's service-connected left foot disorder is indeed 
disabling, the severity of demonstrated impairment falls 
short of loss of use of the foot.  While VA x-rays from 
August 1993 show advanced degenerative arthritis of the first 
and second metatarsal phalangeal joints, with subluxation at 
the second joint, on VA examination in April 1998, the 
veteran was noted to have significant use of the left foot:  
the veteran is able to maintain employment with the United 
States Postal Service; he obtains some relief from pain with 
use of Naprosyn; he has some movement of the great toe; and 
while he has difficulty walking on down-sloping surfaces, he 
is able to navigate these with use of a cane.  He is 
generally able to walk or stand for 30 minutes, apparently 
without pain or swelling; and he has only a slight limp, with 
normal posture.  While he occasionally has to use a cane, he 
has not needed other assistive devices, orthotics, or 
appliances. 

Depending on the type of foot injury, Diagnostic Code 5284 
may involve disability that includes limitation of motion, 
and thereby requires consideration of 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 9-98 (Aug. 14, 1998).  In the veteran's 
case, because his service-connected disability includes 
arthritis, the Board finds that limitation of motion is 
implicated in the 30 percent rating under Diagnostic Code 
5284.  Id.  (Degenerative and traumatic arthritis are rated 
in accordance with the criteria set forth in 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 (1999), which specifically 
requires that arthritis be rated on the basis of limitation 
of motion under the appropriate codes.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003.)

As noted above, the veteran has been awarded a separate 20 
percent rating for limitation of motion of the ankle, which 
rating is not on appeal before the Board.  Consequently, the 
question remaining before the Board is whether, even with 
consideration of all functional losses experienced as a 
result of the fourth toe amputation, resection of the third, 
fourth, and fifth metatarsal heads, pes planus, and 
arthritis, a higher rating is assignable.  

Although the veteran has complained of pain that affects the 
function of his left toes and foot, it is important to note 
that the veteran's 30 percent rating is for "severe" foot 
injuries under Diagnostic Code 5284 -- the highest disability 
rating available for such disability, short of loss of use.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5167.  In such an 
instance, where "the appellant is already receiving the 
maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca v. Brown, 8 
Vet.App. 202 (1995) (functional impairment due to pain must 
be equated to loss of motion) is not required. Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97 
(Dec. 12, 1997).  Additionally, while service connection is 
in effect for arthritis of the left foot, it should be noted 
that such disability is evaluated on the basis of limitation 
of motion which, as already noted, is accounted for by the 
rating under Diagnostic Code 5284.  

The Board recognizes that it might be argued that ratings 
ought to be assigned separate from the foot injury rating for 
problems such as hallux valgus, pes planus, tender scarring, 
or metatarsalgia.  However, the salient point to be made is 
that an increased rating is not assignable because of a 
regulatory restriction known as the amputation rule.  Under 
this rule, the combined rating for disabilities of an 
extremity shall not exceed the rating for an amputation at 
the elective level, were amputation to be performed.  
38 C.F.R. § 4.68 (1999).  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation which is assignable for amputation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5165.  Id.  Because 
the veteran's combined rating for the left foot and ankle is 
already 40 percent, a higher rating may not be assigned.  See 
38 C.F.R. § 4.25 (1999).  (The 30 percent for the left foot 
and the 20 percent for the left ankle combine to a 40 percent 
rating, see § 4.25, the maximum assignable under the 
amputation rule.  § 4.68.)

Given the amputation rule, the only potentially available 
increase for disability of the foot would be the award of 
special monthly compensation on account of loss of use of the 
foot.  38 U.S.C.A. § 1114(k) (West 1991 & Supp. 1999); see 
also Diagnostic Code 5167.  The provisions of 38 C.F.R. 
§ 4.63 (1999) indicate that loss of use of a foot, for 
purposes of special monthly compensation, will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  38 C.F.R. § 4.63.  The ability to 
balance and propel are among the factors to be considered.  
Id.  

As noted above, the veteran has some movement in the great 
toe.  He also apparently has sensation in the foot and only 
uses a cane occasionally.  His limp has been characterized as 
only slight and his posture is normal.  Despite the fact that 
the veteran experiences extensive problems with pain and 
swelling, this sort of information strongly suggests that he 
still maintains a certain proprioceptive sense that he would 
not have with an amputation stump and prosthetic device.  
Indeed, descriptions of his gait and posture support a 
conclusion that the function remaining in the veteran's foot 
is better than the function he would have with an amputation 
and suitable prosthesis.  Consequently, given the amputation 
rule and the finding that the veteran does not experience 
loss of use of the foot, the Board concludes that the 
preponderance of the evidence is against the claim for an 
increased schedular rating, or increase in accordance with 
§ 1114(k).

It is undisputed that the veteran's foot injury causes severe 
symptoms, as recognized by the 30 percent rating under 
Diagnostic Code 5284.  Nevertheless, it bears emphasis that 
the schedular rating criteria are designed to take such 
symptoms into account.  Although the veteran's representative 
has argued that an extraschedular rating is warranted, there 
is no indication that the veteran's disability has caused 
problems such as would result in frequent hospitalizations or 
marked interference with employment beyond that contemplated 
by the schedule.  38 C.F.R. § 3.321(b)(1) (1999).  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  See 38 U.S.C.A. § 1155.  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (1999).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  § 3.321(b)(1).  


ORDER

An increased rating for residuals of a gunshot wound of the 
left foot, including amputation of the fourth toe, residuals 
of resections of the third, fourth and fifth metatarsal 
heads, hallux valgus, pes planus and degenerative changes is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


